


EXHIBIT 10.23


TRINITY INDUSTRIES, INC.
DIRECTOR COMPENSATION
Summary Sheet as of December 13, 2013


On December 13, 2013, the Board of Directors approved the following compensation
for non-employee directors, effective in 2014:


•
Board member annual retainer - $60,000

•
Annual equity compensation - $120,000, using a 12 month average share price as
the basis for awards

•
Presiding Director - annual retainer of $15,000

•
Audit Committee Chair - annual retainer of $15,000

•
Human Resources Committee Chair - annual retainer of $10,000

•
Finance and Risk Committee Chair - annual retainer of $10,000

•
Corporate Governance and Directors Nominating Committee Chair - annual retainer
of $10,000

•
Board meeting fee - $2,000 for each meeting attended

•
Committee members - $2,000 for each meeting attended

•
Ad hoc or special assignment work performed for or at the request of the
Chairman, Chief Executive Officer, and President - $2,000 per day





